Citation Nr: 1729853	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-11 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a cervical spine disability, to include as secondary to his service-connected lumbar spine disability. 

2. Entitlement to service connection for headaches, to include as secondary to a cervical spine disability or service-connected lumbar spine disability.

3. Entitlement to service connection for a left shoulder disability, to include as secondary to a cervical spine disability or service-connected lumbar spine disability.

4. Entitlement to service connection for a right shoulder disability, to include as secondary to a cervical spine disability or service-connected lumbar spine disability.

5. Entitlement to service connection for a bilateral knee disability, to include as secondary to his service-connected lumbar spine disability.

6. Entitlement to service connection for a bilateral hip disability, to include as secondary to his service-connected lumbar spine disability.

7. Entitlement to service connection for arthritis, to include as secondary to his service-connected lumbar spine disability.

8. Entitlement to service connection for kidney stones, to include as secondary to his service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a videoconference hearing in July 2011 before the undersigned.  A transcript of the hearing testimony has been associated with the Veteran's claims file. 

The above-referenced issues were previously remanded by the Board in June 2012. 

In subsequent rating decisions in June 2015, September 2015, and May 2017, the RO granted service connection for a lumbar spine disorder, major depressive disorder, and bilateral lower extremity radiculopathy.  Because the Veteran was awarded service connection for these disabilities, the issues of entitlement to service connection for a lumbar spine disorder, an acquired psychiatric disorder, and bilateral leg numbness are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claims that remain on appeal must again be remanded for development.  

Medical opinions related to the etiology of his cervical spine disability, his bilateral knee disabilities, and kidney stones were obtained in July 2015; however, the Board finds that these opinions are inadequate and new VA medical opinions must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The Board finds that these medical opinions are inadequate because the examiner either did not address pertinent facts of record or failed to address directives provided by the Board in the June 2012 remand.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stegall v. West, 11 Vet. App. 268, 271 (1998). 

First, with regard to the Veteran's claim for a cervical spine disability, the examiner gave the following rationale for the negative nexus opinion provided: "Veteran exited service in 1971.  He did not have lumbar spine surgery until 1988 and on today's exam reports he first noticed neck pain/problems 1996 ( 8 years after spine surgery, 25 years after exiting service)... Veterans occupations all involved heavy lifting and use of upper body mechanics."  The examiner indicated that based upon these factors that it was less likely than not that any current cervical spine disability was due to, or aggravated by, his service-connected low back disability.  
   
The Veteran has claimed his cervical spine disability is secondary to service-connected low back disability.  The lack of a temporal relationship between the Veteran's period of service and the development of a cervical spine disability does not on its own explain a lack of a relationship between the Veteran's service-connected low back disability and a neck disability.  The examination also does not provide sufficient rationale for the opinion that a cervical spine disability could not be caused by a back disability many years after spinal surgery, particularly the multiple fusion surgeries undergone by the Veteran.  The Veteran contends in a statement received in March 2017 that an altered gait over the period of years has caused, or aggravated, his neck disability, his bilateral knee disabilities, and his bilateral hip disabilities.  The Board notes that the Veteran has had recorded muscle atrophy of his left leg since at least May 1979, was noted to have a "severe" antalgic gait in December 2007, and was reported to have "difficulty ambulating" due to his back condition in January 2012.  The Board finds that a new medical opinion should be obtained that addresses the Veteran's contention and these reports.

Next, with regard to the Veteran's claim for a bilateral knee disability, the Board finds that the examiner failed to discuss the Veteran's history of an antalgic gait due to his service-connected back condition.  While the examiner stated that the Veteran's knee arthritis was due to natural aging and obesity, the Board finds that a new opinion should be obtained that discusses the Veteran's history of left leg muscle atrophy and an antalgic gait due to his back condition.  

With regard to the Veteran's kidney stones disability, the Veteran has contended that his kidney stones are a result of the anti-inflammation drugs and pain medications that he takes to treat his service-connected lumbar spine disorder.  He reports that both (the anti-inflammation drugs and pain medications) warn of liver and kidney failure from prolonged use.  The June 2012 remand stated that "if it is determined that the Veteran's lumbosacral spine disability is related to service, the RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of his kidney stones.  The examiner must ...provide an opinion as to whether it is at least as likely as not that the Veteran's kidney stones are caused by, the result of, or aggravated by his lumbosacral spine condition, to include treatment for that condition."  The July 2015 examiner provided an opinion that the Veteran's kidney stones were less likely as not due to his lumbar spine disability because "lumbosacral spine injury does not cause kidney stones."  While the examiner cited an article indicating causes of kidney stones, the medical opinion did not address whether the Veteran's treatment of his lumbar spine condition, including anti-inflammation drugs and pain medications, could cause or aggravate his kidney stones.  Accordingly, the Board finds that the examiner's opinion did not substantially comply with the Board's June 2012 remand and a new medical opinion should be obtained that complies with this directive.  

With regard to the Veteran's claim for a bilateral hip condition, the examiner found that the Veteran did not have a known hip diagnosis or condition, despite the Veteran's complaints of bilateral hip pain.  The Veteran reported in March 2017 that he was subsequently diagnosed with moderate arthritis of the left hip and severe arthritis of the right hip that caused him to undergo a total hip replacement surgery.  A November 2016 CT of the right hip indicates severe degenerative changes of the right hip.  The Board finds that a new VA examination should be conducted to determine if the Veteran has a current bilateral hip disability, and if so, if it is caused by, or aggravated by, his service-connected low back disability.  

The June 2012 VA examination also requested that a medical opinion should be obtained regarding "general arthritis."  While the examiner provided medical opinions regarding arthritis of the bilateral shoulders and knees, the Board finds that the Veteran should be given an examination regarding service-connection for arthritis.  The examiner should specifically opine whether any of the Veteran's current arthritic conditions are at least as likely as not due to his service-connected back condition.  The examiner should specifically discuss the Veteran's statement in March 2017 that gait over the period of years has caused, or aggravated, his arthritis and should discuss his recorded muscle atrophy of his left leg (due to his low back condition) since at least May 1979, his severe antalgic gait reported in December 2007, and his difficulty ambulating in January 2012.

With regard to the issues of entitlement to service connection for headaches, a right and left shoulder disability, the Board finds that these issues are inextricably intertwined with the Veteran's claim for service connection for a neck disability and must also be remanded.   The 2015 examiner stated that the Veteran's headaches were due to his non-service connected neck disability and the Veteran has repeatedly been diagnosed with upper extremity radiculopathy due to his neck disability.  The grant of service connection for a cervical spine disability could significantly change the adjudication of these issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Thus, a decision on these issues is deferred pending completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate efforts to schedule the Veteran for an examination with an appropriate physician for disabilities of cervical spine, the bilateral hips, the bilateral knees, and any other diagnosed arthritis.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

a. Objective evidence of atrophy of the left leg in July 1979; 

b. Objective findings of a "severe" antalgic gait due to the Veteran's back in December 2007;

c. Reports of difficulty ambulating in August 2012;

In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence. 

The examiner must provide opinions for the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that any neck disability, bilateral knee disability, bilateral hip disability, or any other diagnosed arthritis is proximately due to or the result of the Veteran's service-connected low back disability.

ii. Whether it is at least as likely as not (50 percent or greater probability) that any neck disability, bilateral knee disability, bilateral hip disability, or any other diagnosed arthritis was aggravated beyond its natural progression by the Veteran's service-connected low back disability.

The examiner is advised that aggravation is defined as a chronic worsening of the underlying disability beyond its natural progression (versus a temporary flare-up of symptoms). 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Undertake appropriate efforts schedule the Veteran for a VA examination to determine the nature and etiology of his kidney stones.  

The examiner must review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's kidney stones are caused by, or aggravated by, his lumbosacral spine condition, to include treatment for that condition.

The examiner is advised that aggravation is defined as a chronic worsening of the underlying disability beyond its natural progression (versus a temporary flare-up of symptoms). 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After completing the development indicated above and any other appropriate development, the AOJ should readjudicate the Veteran's claims in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016)

